Title: To George Washington from Elizabeth Foote Washington, 7 October 1797
From: Washington, Elizabeth Foote
To: Washington, George



Dear Sir
Hay-Field oct. 7th 1797.

Enclos’d is a memorandum of papers that is required respecting Pearson’s claim against us, how they are to be got from Richmond I know not, without you can get your Nephew Mr Bushrod Washington to procure them. I have not been able to bring Capt. Johnston or Mr Triplett to any agreement as yet—I suspect their intention is that you & myself shall bear the burden—indeed I may say it is more then mere suspicion, I have some reason to think so from what has been said, as there will be an expence incur’d in procuring papers from different offices, & mr Swan requires a hundred Dollars at the first Start, it is but Just they should bear their part, they think that Swan asks too much, I think myself the fee is very extrav[ag]ant, tho’ I do not pretend to know what he ought to have, Law matters is what I know nothing of. I am dear Sir with the highest esteem your very Humble Servant

Eliza Washington


P.S. After writing the above, I have been confirm’d in what I suspected, having just heard that it is fact, that Triplett & Johnston are determin’d not to be of any expence or trouble, not even in sending to the different offices for the papers that will be necessary—they say that you are So interested in the affair, that there will be nothing left undone to defend the Suit to the uttermost—which is provoking that they should think so, when at the same time if they were to lose their Land it would brake their hearts—

especially Triplett it would kill him quite—I understand he intends to pay you a visit the ensuing week. E.W.
The Inquisition docking the entail that we have it is apprehended it may be wrong, is the reason why one is wanting from Richmond.

